COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ROSA RAMIREZ,                                   §               No. 08-18-00138-CV

                        Appellant,                §                 Appeal from the

  v.                                              §                383rd District Court

  RAFAEL CARREON,                                 §             of El Paso County, Texas

                         Appellee.                §               (TC# 2010AG5715)

                                              §
                                            ORDER


       On August 14, 2018, the Court entered an order for mediation referral requiring that the

case be mediated within sixty days from the date of the order. Consequently, mediation should

have been completed no later than October 13, 2018. When the parties did not file an extension

motion, we reinstated the appeal on October 24, 2018 and ordered the record to be filed by

November 23, 2018. Appellee has now filed an unopposed motion for requesting an extension of

time for the parties to complete the mediation process. We grant the motion and order that

mediation be completed by December 28, 2018. The appellate timetable is suspended during this

time period. Upon completion of mediation, the parties are directed to comply with the instructions

set forth in our order issued on August 14, 2018. If the parties require additional time in which to




                                                 1
complete mediation, an extension motion must be filed prior to December 28, 2018. If the parties

fail to comply with any of these requirements, the appeal will be reinstated on January 7, 2019.

       IT IS SO ORDERED this 29th day of October, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2